DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 08/25/2021. Claims 3, 5-6, 8, 12, 14-19 are amended. Claims 1-2, 4, 7 are cancelled. Claims 3, 5-6, 8-19 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the drawing, objections to claims 14, 17 and 112(a), 112(b) rejections of claims 1-19.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows as per telephone authorization from Applicant's Representative, Gregory Smith, on 09/8/2021:
Claims have been amended as follows:
3. (Currently Amended) A projection augmented reality headset (ARHS), providing a wide field of view and an optimized eye relief, comprising; a projection ARHS having an imager and imaging optics which provides image light to a partially eye box; wherein the imaging optics include a combination of lens elements having symmetrical or free-form lens surfaces that are tilted and decentered to expand a field of view, wherein the field-of-view is at least 65 degrees horizontally per eye.
5. (Currently Amended) A projection augmented reality headset (ARHS), providing a wide field of view and an optimized eye relief, comprising; a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the [[eyebox]] eye box: wherein the imaging optics include a combination of lens elements having symmetrical or free- form lens surfaces that are tilted and decentered to expand a field of view, wherein the partially 11047 1010_roa20210727a docx-13-reflecting combiner is at least 20mm, but no more than 40mm, from the wearer's eye, and wherein the partially reflecting combiner comprises a rear surface, which is a partially reflective spherical, conic, aspheric, or freeform surface, and a front surface, which is a transmissive spherical, conic, aspheric, or freeform surface.
6. (Currently Amended) A projection augmented reality headset (ARHS), providing a wide field of view and an optimized eye relief, comprising; a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief eye box; wherein the imaging optics include a combination of lens elements having symmetrical or free- form lens surfaces that are tilted and decentered to expand a field of view, wherein the partially reflecting combiner is at least 20mm, but no more than 40mm, from the wearer's eye, and wherein a partially reflective coated front surface, and the transmissive rear surface may be used together as a Magnin mirror to correct aberrations.
8. (Currently Amended) A projection augmented reality headset (ARHS), providing a wide field of view and an optimized eye relief, comprising; a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the [[eyebox]] eye box; wherein the imaging optics include a combination of lens elements having symmetrical or free- form lens surfaces that are tilted and decentered to expand a field of view, wherein the imaging 11047 1010_roa20210727a docx-14-optics include a combination of spherical, aspherical, and free-form lens surfaces fabricated from plastic or glass.
12. (Currently Amended) A projection augmented reality headset (ARHS), providing a wide field of view and an optimized eye relief, comprising; a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the [[eyebox]] eye box; wherein the 
14. (Currently Amended) A projection augmented reality headset (ARHS), providing a wide field of view and an optimized eye relief, comprising; a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; 11047 1010_roa20210727a docx-15-the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the [[eyebox]] eye box; wherein the imaging optics include a combination of lens elements having symmetrical or free- form lens surfaces that are tilted and decentered to expand a field of view, wherein the [[(modulation transfer function) ("MTF")]] Modulation Transfer Function (MTF) does not fall below thresholds related to the pixel pitch of the imager across the field-of-view and the eye box.
15. (Currently Amended) A projection augmented reality headset (ARHS), providing a wide field of view and an optimized eye relief, comprising; a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the [[eyebox]] eye box; wherein the imaging optics include a combination of lens elements having symmetrical or free- form lens surfaces that are tilted and decentered to expand a field of view, wherein the refractive elements in the imaging optics are injection-molded, ground, or machined 
16. (Currently Amended) A projection augmented reality headset (ARHS), providing a wide field of view and an optimized eye relief, comprising; a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; 11047 1010_roa20210727a docx-16-the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the [[eyebox]] eye box; wherein the imaging optics include a combination of lens elements having symmetrical or free- form lens surfaces that are tilted and decentered to expand a field of view, wherein the imaging optics and combiner are generated, optimized, and toleranced together using a computer-aided automatic process and a single system of constraints.
17. (Canceled)
18. (Currently Amended) A projection augmented reality headset (ARHS), providing a wide field of view and an optimized eye relief, comprising; a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; 11047 1010_roa20210727a docx-17-the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the [[eyebox]] eye box; wherein the .
19. (Currently Amended) A projection augmented reality headset (ARHS), providing a wide field of view and an optimized eye relief, comprising; a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the [[eyebox]] eye box; wherein the imaging optics include a combination of lens elements having symmetrical or free- form lens surfaces that are tilted and decentered to expand a field of view, wherein software- based adjustments are used to improve the comfort and quality for the user by adjusting color and brightness according to image content and environmental conditions.
Allowable Subject Matter
Claims 3, 5-6, 8-16, 18-19 are allowed.
As of claim 3, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display 
As of claim 5, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical 
As of claim 6, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, 
As of claim 8, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, a projection ARHS having an imager and imaging optics which provides image light to a 
Claims 9-11 are allowed as being dependent on claim 8.
As of claim 12, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, providing a wide field of view and an optimized eye relief, comprising; a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; the partially reflecting combiner configured to receive the image 
Claims 13 is allowed as being dependent on claim 12.
As of claim 14, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; 11047 1010_roa20210727a docx-15-the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the eye box; wherein the imaging optics include a combination of lens elements having symmetrical or free-form 
As of claim 15, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the eye box; wherein the imaging optics include a combination of lens elements having symmetrical or free- form lens surfaces that are tilted and decentered to expand a field of view, wherein the refractive elements in the imaging optics are injection-molded, ground, or machined from materials compatible with such processes, the aspheric refractive elements are 
As of claim 16, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination,  a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; 11047 1010_roa20210727a docx-16-the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the eye box; wherein the imaging optics include a combination of lens elements having symmetrical or free- form lens surfaces that are tilted and decentered to expand a field 
As of claim 18, the closest prior art Hollands et al. (US 20200174255 A1; Hollands) teaches a system 10 may be a head-mounted device having one or more displays such as near-eye displays 20 mounted within support structure (housing) 8. Support structure 8 may have the shape of a pair of eyeglasses (e.g., supporting frames), may form a housing having a helmet shape, or may have other configurations to help in mounting and securing the components of near-eye displays 20 on the head or near the eye of a user. Near-eye displays 20 may include one or more display modules such as display modules 20A and one or more optical systems such as optical systems 20B. Display modules 20A may be mounted in a support structure such as support structure 8. Each display module 20A may emit light 38 (image light) that is redirected towards a user's eyes at eye box 24 using an associated one of optical systems 20B.  Hollands does not anticipate or render obvious, alone or in combination, a projection ARHS having an imager and imaging optics which provides image light to a partially reflecting combiner; 11047 1010_roa20210727a docx-17-the partially reflecting combiner configured to receive the image light, and is configured to re-direct the image light towards an eye box, with an eye relief offset between the partially reflecting combiner and the eye box; wherein the imaging optics include a combination of lens elements having symmetrical or free- form lens surfaces that are tilted and decentered to expand a field of view, wherein software- based corrections are used to improve the image quality of the display by compensating for blur, distortion, and lateral chromatic aberration.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Dimov et al. (US 20100157400 A1) teaches a holographic substrate-guided wave-based see-through display can has a microdisplay, capable of emitting light in the form of an image. The microdisplay directs its output to a holographic lens, capable of accepting the light in the form of an image from the microdisplay, and capable of transmitting the accepted light in the form of an image. The holographic lens couples its output to an elongate transparent substrate, capable of accepting the light in the form of an image from the holographic lens at a first location, and transmitting the light in the form of an image along a length of the substrate by total internal reflection to a second location spaced from the first location, the elongate substrate being capable of transmitting the accepted light in the form of an image at the second location. The substrate couples out what it receives to a transparent holographic grating, capable of accepting the light transmitted from the elongate substrate and transmitting it to a location outside of the holographic grating as a viewable image;
- Prior Art Schultz et al. (US 20210215941 A1) teaches an imaging light guide which has a waveguide and an in-coupling diffractive optic formed on the waveguide and disposed to direct image-bearing light beams into the waveguide. An array of two or more at least partially reflective surfaces are oriented in parallel and disposed to expand the image-bearing light beams from the in-coupling diffractive optic in a first dimension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882